Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 5, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00996-CV

              IN THE ESTATE OF CALVIN OWENS, Deceased


                     On Appeal from Probate Court No. 1
                           Harris County, Texas
                       Trial Court Cause No. 378,868

                 MEMORANDUM                      OPINION


      Appellants David Mitchum and Linda Mazzagatti are the former attorneys of
Sarah Owens, (now deceased) during her contest to the probate of the will of her
husband Calvin Owens. Ms. Owens died in September, 2011. Subsequently, the
Court entered final judgment in this cause on July 26, 2012.

      This is an appeal from the July 26, 2012 judgment. On December 3, 2012,
appellee Catherine Wylie filed a motion to dismiss in this court on the grounds
appellants, David Mitchum and Linda Mazzagatti, lack standing to bring this
appeal. On December 10, 2012, appellee Rodney Owens filed a motion to dismiss,
adopting Wylie’s motion. A response was requested and appellants filed a motion
to quash the motion to dismiss.

        In their motion to quash, Appellants emphasize that their standing does not
derive from asserting a claim on behalf of their former client Sarah Owens as a
litigant in the will contest; instead they claim standing because their claim is one
for fees against Sarah Owens' Estate for their representation of Ms. Owens in this
case.    Standing, Appellants urge, exists because Ms. Owens "property is
contractually commingled with the assets administered in the Calvin Owens' Estate
by Settlement Agreement." We disagree. Appellants have failed to demonstrate
standing to continue this appeal from final judgment of the Calvin Owens Estate.
Accordingly, appellees’ motion to dismiss is granted and the appeal is ordered
dismissed. Appellants’ pending motion to quash is denied.



                                      PER CURIAM



The panel consists of Justices Christopher, Jamison, and McCally.




                                         2